DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11-12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Liu et al. (US 2021/0211564).
As to claims 1 and 16, Okazaki discloses in figure 3: a plurality of pixel electrodes 13 arranged periodically to form an array of pixels P; a transparent electrode 17 optically aligned with the plurality of pixel electrodes; a liquid crystal material 16 disposed between the transparent electrode and the plurality of pixel electrodes; and a plurality of micro-lenses optically aligned with the plurality of pixel electrodes, wherein each micro-lens included in the plurality of micro-lenses is positioned to focus the incident light on a respective one of the plurality of pixel electrodes.  Okazaki further discloses in figure 14, a liquid crystal on silicon (LCOS) display device comprising pixel electrodes 13 which are mirror electrodes configured to reflect light.  See paragraphs [0068]-[0069].

	As to claim 3, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 1.  Okazaki further discloses in figure 3, each pixel P includes a corresponding mirror electrode 13 and a corresponding micro-lens 18 that is optically aligned with corresponding mirror electrode.
	As to claim 4, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 3.  Okazaki further discloses in figure 3, a focal point of the corresponding micro-lens is centrally positioned on a surface of the corresponding mirror electrode.
	As to claims 9 and 20, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claims 1 and 16.  Okazaki further discloses in 3, the transparent electrode 17 is disposed between the liquid crystal material 16 and the plurality of micro-lenses 18.
As to claim 11, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that each of the plurality of micro-lenses has a first height that is approximately half of a first lateral length of each of the plurality of mirror electrodes.  However, absent a showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki so that each of the plurality of micro-lenses has a first height that is approximately half of a first lateral length of each of the plurality of mirror electrodes because of Liu’s disclosure that the configuration of the micro-lenses was a matter of design choice.
As to claim 12, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the plurality of micro-lenses are shaped and positioned proximate to the plurality of mirror electrodes to direct the incident light away from spacing regions located between adjacent mirror electrodes to reduce lateral oscillations of the incident light.
As to claim 14, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose an optical stack including at least one of a compensator, an achromatic linear to circular converter plate, or a polarizer, and wherein the plurality of micro-lenses is disposed between the optical stack and the plurality of mirror electrodes.  However, it was common and conventional to provide a polarizer on the upper surface of the counter substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki by providing a polarizer on the upper surface of the counter substrate 19 because conventional structures were known to be .
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Liu et al. (US 2021/0211564) as applied to claims 1 and 16 above, and further in view of Ishihara et al. (US 6,535,256).
As to claims 5 and 18, Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claims 1 and 16, but does not disclose that the plurality of micro-lenses are disposed between the liquid crystal material and the plurality of mirror electrodes.  Ishihara discloses in figure 4, a plurality of micro-lenses 8a disposed between the liquid crystal material 8b and the plurality of mirror electrodes 9’.  Ishihara teaches in column 5, line 52 – column 6, line 12 that this arrangement avoids loss of light and produces a bright image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki so that the plurality of micro-lenses are disposed between the liquid crystal material and the plurality of mirror electrodes as disclosed by Ishihara in order to void loss of light and produce a bright image.
As to claim 6, Okazaki in view of Liu and Ishihara discloses all of the elements of the claimed invention discussed above regarding claim 5.  Okazaki further discloses in figure 3 that there is a one-to-one correspondence between the plurality of micro-lenses 18 and the plurality of mirror electrodes 13.
As to claim 19, Okazaki in view of Liu and Ishihara discloses all of the elements of the claimed invention discussed above regarding claim 18.  Okazaki further discloses in figure 3 and paragraph [0044], a silicon oxide layer 14 disposed between the liquid crystal material 16 and the plurality of mirror electrodes 13 to electrically isolate the plurality of mirror electrodes from the liquid crystal material, and an alignment layer 15A disposed between the silicon oxide layer 14 and the liquid crystal material 16, wherein the alignment material is disposed between adjacent micro-lenses.  Ishihara further discloses in figure 4, an alignment layer is not disposed between the plurality of micro-lenses 8a and the liquid crystal material 8b.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Liu et al. (US 2021/0211564) as applied to claim 1 above, and further in view of Fukuda et al. (US 2004/0125048).
Okazaki discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a low N material, wherein the plurality of micro-lenses is disposed between the low N material and the plurality of mirror electrodes, and wherein the low N material has a first refractive index that is less than a second refractive index of the plurality of micro-lenses.  Fukuda discloses in figure 1, a low N material 143, wherein the plurality of micro-lenses 142 is disposed between the low N material 143 and the pixel electrodes 146, and wherein the low N material 143 has a first refractive index n1 that is less than a second refractive index n2 of the plurality of micro-lenses (see paragraphs [0005] and [0007]).  Fukuda teaches in paragraph [0006] that this causes light to refract away from areas between the pixels and to condense onto the pixel electrode portions, improving light utilization efficiency.  It would have .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Liu et al. (US 2021/0211564) as applied to claim 1 above, and further in view of Zhuang (US 2016/0334664).
Okazaki in view of Liu discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a plurality of memory elements coupled to the plurality of mirror electrodes, wherein the plurality of mirror electrodes is disposed between the plurality of micro-lenses and the plurality of memory elements.  Zhuang discloses in figure 4, a memory element 408 coupled to a mirror electrode 420.  Zhuang teaches in paragraph [0030] that the memory element reduces power consumption.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Okazaki by providing a memory element coupled to the mirror electrode as disclosed by Zhuang in order to reduce power consumption.  Because the memory element of Zhuang is disposed underneath the mirror electrode 420, modifying figure 3 of Okazaki in this manner would have resulted in plurality of mirror electrodes 13 being disposed between the plurality of micro-lenses 18 and the plurality of memory elements.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Fukuda et al. (US 2004/0125048).
Okazaki discloses in figure 3: a plurality of pixel electrodes 13 arranged periodically to form an array of pixels P; a transparent electrode 17 optically aligned with 
Okazaki does not disclose a low N material, wherein the plurality of micro-lenses is disposed between the low N material and the plurality of mirror electrodes, and wherein the low N material has a first refractive index that is less than a second refractive index of the plurality of micro-lenses.  Fukuda discloses in figure 1, a low N material 143, wherein the plurality of micro-lenses 142 is disposed between the low N material 143 and the pixel electrodes 146, and wherein the low N material 143 has a first refractive index n1 that is less than a second refractive index n2 of the plurality of micro-lenses (see paragraphs [0005] and [0007]).  Fukuda teaches in paragraph [0006] that this causes light to refract away from areas between the pixels and to condense onto the pixel electrode portions, improving light utilization efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki by providing a low N material as disclosed by Fukuda in order to improve light utilization efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2021/0063788) in view of Fukuda et al. (US 2004/0125048) as applied to claim 21 above, and further in view of Liu et al. (US 2021/0211564).
.
Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an LCOS device comprising the combination required by claim 7, including an alignment material disposed between the oxide material and the liquid crystal material, wherein the alignment material is further Claims 8 and 10 are objected to by virtue of their dependency.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Liu et al. (US 2021/0211564).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                 

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871